UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7266


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWARD DANE JEFFUS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (6:92-cr-00184-NCT-2)


Submitted: February 18, 2021                                 Decided: February 23, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Dane Jeffus appeals the district court’s order denying his motion seeking to

reduce his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). The court noted

that Jeffus filed this motion nearly four-and-a-half years after he completed his federal term

of imprisonment. Because Jeffus is no longer in federal custody, we affirm the district

court’s order denying his motion for a sentence reduction. We also deny his motion to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid in

the decisional process.

                                                                                 AFFIRMED




                                              2